Opinion by
Mr. Justice Brown,
The appellee, a woman over seventy years of age, was injured while attempting to alight from a car of the defendant company. She boarded it in the city of Lancaster, for the purpose of going to a graveyard two or three miles distant. She notified the conductor that she wished to get off at the graveyard, where there was a usual stopping place with a platform upon which passengers could alight. Instead of stopping, there, the car ran about sixty feet beyond, and where it stopped there was a ditch on the side of the track upon which the appellee wished to alight. She rode in the front seat of the car, which was crowded. When it stopped she went out on the front platform, having seen that passengers were standing in the aisle and on the rear *226platform. When she went onto the front platform she said to the motorman that it looked a little steep there, and he told her to wait, as it was pretty high, and he would assist her. According to her testimony, he asked her to give him her hand, and, after she did so, he let go of it as she was in the act of stepping down, and she fell into the ditch or gutter, sustaining the injuries for which she seeks compensation in this action. The testimony of the motorman as to what took place between them differs very materially from hers, and, if he was to be believed, she did not wait for his assistance, but jumped from the car. The credibility of both these witnesses was for the jury, and, as they believed the appellee, her version of what took place must be accepted as the true one.
The duty of a motorman on an electric car is to control its movements under the direction of the conductor, and no other duty ought to be assigned to him. If due regard is to be given to the safety of passengers, he has enough to do in carefully starting, running and stopping his car, and the place for his hand is on the controller of the motor. But, while it is not strictly, his duty to help a passenger to alight, it is the duty of his company to see that all passengers upon its cars have an opportunity to alight in safety, for they continue to be passengers until they have a reasonable opportunity to depart from the cars in safety: Brooks v. Philadelphia & Reading Ry. Co., 218 Pa. 1. The plaintiff did nothing that she ought not to have done in attempting to get off from the front platform of the car, for the aisle was blocked by passengers and the rear platform was full of them; and it was the natural and proper thing for the motorman, who had run the car beyond the usual and safe stopping place, to offer to assist her in getting off, and, having offered to perform what may be regarded as a duty of the company, under the circumstances — to see that she got off safely , — the question for the jury’s consideration was whether *227he had been careless and negligent in doing so. This was the question submitted to the jury, and not to have submitted it to them Avould have been error. In the statement of the questions involved the contributory negligence of the plaintiff is given as one of them, but as it does not seem to be pressed, all that need be said of it is that the jury Avere instructed that she could not recover if she had done or failed to do anything which she should not have done, or should have done, and thereby contributed in the slightest degree to the accident.
The assignments of error are overruled and the judgment is affirmed.